COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-16-00304-CR


ELIONAI VASQUEZ                                                 APPELLANT

                                     V.

THE STATE OF TEXAS                                                    STATE


                                  ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
                   TRIAL COURT NO. 1426592R

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Appellant Elionai Vasquez attempts to appeal his September 1, 2015,

conviction for aggravated sexual assault of a child. See Tex. Penal Code Ann.

§ 22.021(a)(1)(B), (a)(2)(B) (West Supp. 2016). Vasquez pleaded guilty to the

offense pursuant to a plea-bargain agreement, and in accordance with the plea

bargain, he was sentenced to fifteen years’ confinement.     The trial court’s


     1
      See Tex. R. App. P. 47.4.
certification of his right to appeal states that this “is a plea-bargain case, and the

defendant has NO right of appeal” and that “the defendant has waived the right of

appeal.” See Tex. R. App. P. 25.2(a)(2).

      On August 4, 2016, we sent Vasquez a letter stating that because no

motion for new trial had been filed, his notice of appeal appeared to be untimely

because it was due October 1, 2015, but was not filed until July 26, 2016. See

Tex. R. App. P. 26.2(a)(1).      The letter additionally stated that we may lack

jurisdiction due to the trial court’s certification that this was a plea-bargain case

and because Vasquez had waived the right to appeal. See Tex. R. App. P.

25.2(a)(2). We notified Vasquez that his appeal could be dismissed based on

our lack of jurisdiction unless he or any party desiring to continue the appeal filed

a response showing grounds for continuing the appeal by August 15, 2016. See

Tex. R. App. P. 25.2(d), 44.3. Appellant timely filed his response on August 12,

2016, but did not provide us with any basis of jurisdiction over his appeal.

      Because we do not have jurisdiction over this appeal, and in accordance

with the trial court’s certifications, we dismiss Appellant’s appeal. See Tex. R.

App. P. 25.2(d), 43.2(f); Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998) (holding that if an appeal is not timely perfected, a court of appeals does

not obtain jurisdiction to address the appeal's merits and may take no action

other than to dismiss the appeal).




                                          2
                                        /s/ Bonnie Sudderth
                                        BONNIE SUDDERTH
                                        JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 26, 2016




                                3